DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 10/28/2020 have been considered by the Examiner. Currently claims 1, 3-15, 17-18, and 21-35 are pending, claims 1, 15, 18, 29, and 35 have been amended, claims 2, 16, 19, 20, and 36-57 are canceled. Applicant's amendments to claims 1, 9, 29, 30, and 34 have obviated the previously filed claim objections. A complete action on the merits of claims 1, 3-15, 17-18, and 21-35 follows below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 9, 14, 15, 17, 18, 21-23, 25, and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (2015/0223975).
Regarding claim 1, Anderson teaches a method of altering pigmentation by reducing melanin in a skin tissue of a patient ([0024] cooling and/or freezing a region of skin to induce localized hypopigmentation effects), the method comprising: 

after the cooling applicator is positioned onto and maintained against the skin surface, driving the cooling applicator toward the pre-treatment temperature for a first duration of time to condition at least an epidermal skin tissue to freeze ([0025] less than about 30 seconds or even less than about 15 seconds when the temperature of the cold object is between about -15 to -20 degrees Celsius [0098] discusses inducing local freezing of the upper layers of skin) while minimizing super cooling ([0103] discusses the importance of initiating local freezing to avoid supercooled tissue that does not freeze); 
after the first duration of time and while the cooling applicator is positioned and maintained against the skin surface, adjusting a temperature of the cooling applicator toward a treatment temperature for a second duration of time, the treatment temperature being configured to freeze at least a portion of the epidermal skin tissue in contact with the cooling applicator to alter a pigmentation by reducing melanin in the skin tissue, wherein the second duration of time is longer than the first duration of time ([0025] between about 30 seconds and 1 minute when the temperature of the distal surface of the contact arrangement is between about -7 and -10 degrees Celsius and less than 15 seconds for when the temperature is between -15 to -20C…[0098] discusses freezing of layers of skin tissue at these temperatures improves the 
Regarding claim 3, Anderson teaches the limitations of claim 1 and wherein the treatment temperature is below 0°C (see [0025] -7 and -10 degrees Celsius).
Regarding claim 4, Anderson teaches the limitations of claim 3 and wherein the treatment temperature is below -10°C to -20°C (see [0025] -15 to -20 degrees Celsius).
Regarding claim 5, Anderson teaches the limitations of claim 4 and wherein the treatment temperature is below -2°C to -10°C (see [0025] -7 and -10 degrees Celsius).
Regarding claim 6, Anderson teaches the limitations of claim 1 and wherein the second duration of time is three to ten times longer in duration than the first duration of time ([0025] discusses the second duration is less than 15 seconds and the second duration is between 30 seconds and one minute).
Regarding claim 8, Anderson teaches the limitations of claim 1 and wherein the second duration of time is a predetermined amount of time after an initiation of skin freezing (see [0025] previously discussed in claim 1).
Regarding claim 9, Anderson teaches the limitations of claim 1 and further adjusting the cooling applicator toward a post-treatment temperature that is higher than the treatment temperature after the second duration of time and while the cooling applicator is positioned and maintained against the skin surface so as to thaw frozen skin tissue ([0026] discusses warming frozen tissue after the particular treatment temperature has elapsed).

Regarding claim 15, Anderson teaches a method of treating the skin of a patient ([0024] cooling and/or freezing a region of skin to induce localized hypopigmentation effects), the method comprising: 
cooling a cooling applicator of a treatment device to a pre-treatment temperature prior to contacting the skin with the cooling applicator of the treatment device, the pre-treatment temperature configured to condition at least an epidermal portion of the skin to freeze ([0100] the exemplary apparatus 100 can be placed in a freezer to cool the contact element 110 and the cooling arrangement 120 to a particular temperature… the contact element 110 and the cooling arrangement 120 can preferably be cooled to -15 to -20 degrees Celsius); 
placing the cooling applicator onto the skin for a first duration of time while the treatment device cools the cooling applicator toward the pre-treatment temperature ([0025] less than about 30 seconds or even less than about 15 seconds when the temperature of the cold object is between about -15 to -20 degrees Celsius [0098] discusses inducing local freezing of the upper layers of skin) while minimizing super cooling ([0103] discusses the importance of initiating local freezing to avoid supercooled tissue that does not freeze); 
after the first duration of time, maintaining the cooling applicator against the skin for a second duration of time while the treatment device adjusts the temperature of the cooling applicator toward a treatment temperature that is higher than the pre-treatment temperature and below freezing for the second duration of time that is longer than the 
after the second duration of time, removing the cooling applicator from the skin of the patient after treating the skin toward the treatment temperature using the cooling applicator of the treatment device ([0118] discusses removing the apparatus from the skin after treatment). 
Claim 17 recites the same limitations of claim 14 as previously rejected above. 
Regarding claim 18, Anderson teaches a skin hypopigmentation treatment system ([0024] cooling and/or freezing a region of skin to induce localized hypopigmentation effects), comprising: 
a cooling applicator for contacting a skin of a patient (100);
a cooling arrangement thermally coupled with the cooling applicator ([0071] contact element 110 that contacts the cooling arrangement 120);
a controller operably coupled with the cooling arrangement, the controller configured to control the cooling arrangement to provide a cooling treatment cycle, the cooling treatment cycle including (control arrangement 150 [0101] discusses the device 
pre-cooling of the cooling applicator to a pre-treatment temperature prior to contact with the skin of the patient ([0100] the exemplary apparatus 100 can be placed in a freezer to cool the contact element 110 and the cooling arrangement 120 to a particular temperature… the contact element 110 and the cooling arrangement 120 can preferably be cooled to -15 to -20 degrees Celsius) and cooling of the cooling applicator toward the pre-treatment temperature for a first duration of time after the cooling applicator is placed against the skin of the patient  ([0025] less than about 30 seconds or even less than about 15 seconds when the temperature of the cold object is between about -15 to -20 degrees Celsius [0098] discusses inducing local freezing of the upper layers of skin) while minimizing super cooling ([0103] discusses the importance of initiating local freezing to avoid supercooled tissue that does not freeze); and
after the first duration of time and while the cooling applicator is held against the skin, adjustment of the temperature of the cooling applicator toward a treatment temperature ([0025] between about 30 seconds and 1 minute when the temperature of the distal surface of the contact arrangement is between about -7 and -10 degrees Celsius) configured to freeze at least the epidermal skin tissue for hypopigmentation ([0098] discusses freezing of layers of skin tissue at these temperatures improves the hypopigmentation responses), wherein the treatment temperature is higher than the pre-treatment temperature and below freezing for a second duration of time that is longer than the first duration of time ([0025] between about 30 seconds and 1 minute when the temperature of the distal surface of the contact arrangement is between about 
Claim 21 recites the same limitations of claim 4 as previously rejected above. 
Claim 22 recites the same limitations of claim 5 as previously rejected above. 
Claim 23 recites the same limitations of claim 6 as previously rejected above. 
Claim 25 recites the same limitations of claim 9 as previously rejected above.
Regarding claims 29-33 Anderson teaches the limitations of claim 18 and further comprising a contact sensor coupled with the controller (control arrangement 150), the contact sensor configured to measure a force between the cooling applicator and the skin of the patient ([0116] discusses force sensor can be used to detect tissue freezing). Anderson generally provides for a control system whereby the first duration of time or second duration of time is automatically adjusted based on the force measured by the contact sensor ; or wherein the pre-treatment temperature or the treatment temperature is automatically adjusted based on the force measured by the contact sensor ; or wherein the controller automatically initiates the cooling treatment cycle based on skin contact as determined by contact sensor; or wherein the controller automatically returns the cooling arrangement to the pre-treatment temperature when skin contact is not sensed by the contact sensor; or wherein the contact sensor comprises a force sensor ([0116] force sensor [0117] the sensors can provide signals to the control arrangement 150 to affect operation and operating parameters of the cooling arrangement 120…control arrangement 150 can transmit a signal or provide a mechanical configuration to turn the cooling arrangement 120 on or off, vary the rate of supplied cool based on such signals [0118] discusses a timing arrangement indicating when the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (2015/0223975).
Regarding claim 7, Anderson teaches the limitations of claim 6 as previously rejected. Anderson does not teach wherein the second duration of time is less than 5 seconds. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a second duration of time less than 5 seconds since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A) and Anderson already establishes that the second duration of time is longer than the first duration of time 
Claim 24 recites the same limitations of claim 7 as previously rejected above. 
Claims 10, 13, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (2015/0223975) in view of Lofy (2014/0260331).

Anderson is silent about specifically teaches the step of wherein adjusting the cooling applicator toward the post-treatment temperature comprises reversing a current through the thermoelectric cooler. 
However, Lofy teaches a device within the same field of invention ([Abstract] thermal therapy device to selectively cool or heat the skin surface) comprising a thermoelectric device and provides when a voltage is applied to the thermoelectric device, the thermoelectric device is activated, causing a first side of the thermoelectric device to heat and the second side of the thermoelectric device to cool. Such a heating or cooling effect can be reversed by reversing the electrical current through the thermoelectric device, thereby selectively heating or cooling an adjacent surface [0040].
Therefore, it would have been obvious to one of one ordinary skill in the art before the effective filing date of the claimed invention to provide for the step of reversing current to the thermoelectric applicator for the purpose of selectively controlling the heating and cooling of an adjacent skin.
Regarding claim 13, Anderson teaches the limitations of claim 9. While Anderson provides for a post-treatment temperature (via a heating arrangement to warm the frozen tissue), it is silent about specifically teaching the cooling applicator is maintained in contact with the skin at post-treatment temperature until the frozen skin tissue thaws.
However, Lofy teaches a device within the same field of invention ([Abstract] thermal therapy device to selectively cool or heat the skin surface) comprising 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling applicator of Anderson such that the post-treatment temperature can be delivered while the cooling applicator is maintained in contact with the skin as this would provide for a device that contains both a cooling and heating arrangement within the device. 
Claim 26 recites the same limitations of claim 10 as previously rejected above.
Claims 11, 12, 27, 28, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (2015/0223975) in view of DeBenedictis (2017/0325992).
Regarding claims 11 and 12, Anderson teaches the limitations of claim 9 as previously rejected above. While Anderson generally provides for warming the frozen tissue after the particular treatment time has elapsed [0018] it is silent about specifically teaching wherein the post-treatment temperature is above 0°C or less than 10°C.
However, DeBenedictis provides for a thermal therapy device wherein the temperature of the temperature controlled surface can be increased to 18 °C to quickly thaw the tissue [0249] and further provides for increasing temperature up to 20 °C, Fig. 21 to thaw tissue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed temperature 
Claim 27 recites the same limitations of claim 11 as previously rejected above.
Claim 28 recites the same limitations of claim 12 as previously rejected above.
Regarding claim 35, Anderson teaches a method of reducing melanin in a skin of a patient using a cooling applicator of a treatment device ([0024] cooling and/or freezing a region of skin to induce localized hypopigmentation effects), the method comprising: 
pre-cooling the cooling applicator to a pre-treatment temperature of -10°C to -20°C prior to positioning cooling applicator in contact with the skin ([0100] the exemplary apparatus 100 can be placed in a freezer to cool the contact element 110 and the cooling arrangement 120 to a particular temperature… the contact element 110 and the cooling arrangement 120 can preferably be cooled to -15 to -20 degrees Celsius); 
after the cooling applicator has been positioned onto the skin, cooling the cooling applicator toward the pre-treatment temperature for a first duration of time to condition at least an epidermal skin tissue to freeze while minimizing super cooling ([0025] less than about 30 seconds or even less than about 15 seconds when the temperature of the cold object is between about -15 to -20 degrees Celsius); 
after the first duration of time and while the cooling applicator is place against the skin, adjusting the cooling applicator toward a treatment temperature of -2°C to -12°C for a second duration of time that is longer than the first duration of time ([0098] discusses freezing of layers of skin tissue at these temperatures improves the hypopigmentation response…. [0025] between about 30 seconds and 1 minute when 
after the second duration of time adjusting the cooling applicator toward a post-treatment temperature ([0018]).
Anderson is silent about specifically teaching while the cooling applicator is placed against the skin, adjusting the cooling applicator toward a post treatment temperature between 0°C to 40°C.
However, DeBenedictis provides for a thermal therapy device such that while the applicator is placed against the skin the temperature of the temperature controlled surface can be increased to 18 °C to quickly thaw the tissue [0249].DeBenedictis provides for a Peltier device that can provide cooling and warming and will allow the user to adjust the temperature of the cooling applicator to a post-treatment temperature while the applicator is placed against the skin. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed temperature ranges as DeBenedictis provides such ranges are well known to quickly thaw the tissue  after a freeze event and minimize damage to cells without removing the applicator from the skin. 
Claim 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (2015/0223975) in view of Gavini (2016/0354559).

However, Gavini teaches [0081] a cooling device adjacent a skin surface comprising sensors for detecting orientation and or distance of the device from tissue. The sensors can send signals to the circuit board or controller and the controller may then alter functionality of the device based on the received signals. The circuit board or controller can deactivate the device until the device is in a proper orientation for delivery of a fluid or altering the flow rate, pump speed based on the orientation of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an orientation sensor and sense an orientation of the skin treatment system for the purposes of ensuring the device is in a proper orientation for the delivery of treatment to the skin. Furthermore it would advantageous to one of ordinary skill in the art to adjust a pressure measurement from the force sensor based on the orientation of the skin treatment system to ensure proper contact.
Response to Arguments
Applicant’s arguments, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1, 15, 18, and 35 under 35 U.S.C 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794    
                                                                                                                                                                                                    /KAITLYN E SMITH/Primary Examiner, Art Unit 3794